notice of entry pertaining to a purported order dismissing Platte River, the
                   order attached to the notice of entry bore no district court file stamp.
                                 Both appellant and respondent responded to our order to show
                   cause, asserting that the claims against Patton were orally dismissed by
                   stipulation on October 2, 2013. But as no written stipulation or order has
                   been filed, the oral stipulation remains ineffective for final judgment
                   purposes. NRCP 41(a); Div. Child & Family Servs. v. Eighth Judicial
                   Dist. Court, 120 Nev. 445, 451, 92 P.3d 1239, 1243 (2004). Appellant also
                   asserts that Platte River was dismissed by district court order, but the
                   order attached to its response, like that attached to its docketing
                   statement, bears no district court stamp. As a result, that order is
                   ineffective. See NRCP 58; Div. Child & Family Servs., 120 Nev. at 451, 92
                   P.3d at 1243. Thus, it appears that the district court has not yet entered a
                   final judgment resolving all of the claims against all of the parties below.
                   As a result, this court lacks jurisdiction over this appeal, and we
                                 ORDER this appeal DISMISSED.



                                                R ekvi                   J.
                                            Pickering



                   1824—ACi
                   Parraguirre     r j-                        Saitta




                   cc:   Hon. Valorie J. Vega, District Judge
                         William C. Turner, Settlement Judge
                         Royal & Miles, LLP
                         Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                         Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    el.